Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5-7 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagaki et al. (US 2002/0181773) and in view of Ito et al. (US 7,437,488). 
As to claim 1, Hagaki teaches a method for carrying out a multimodal dialog, comprising the acts of:
capturing a first input, 21, of a user for activating a voice dialog;
activating the voice dialog, 23, in response to the capturing wherein gesture recognition is not yet activated; (Par.38)
before activating the gesture recognition, checking whether a gesture recognition is to be activated; (Fig.5, 103) and
activating gesture recognition (# 105) when the checking determines that the gesture recognition is to be activated (Pars.9-11, 39).
    PNG
    media_image1.png
    371
    697
    media_image1.png
    Greyscale










    PNG
    media_image2.png
    671
    499
    media_image2.png
    Greyscale

As to claim 2, Ito teaches wherein the first input of the vehicle user for activating the voice dialog is a first voice input of the vehicle user (Fig.2).
As to claim 3, Hagaki (Fig.5, 101) and Ito (S110) teach processing the first voice input.
As to claims 5-6, Hagaki (Fig.2) and Ito (Fig.1) teach capturing a second/gesture input of the vehicle user; and 
processing the second input.
As to claim 7, Ito teaches checking whether the voice dialog has been concluded after activating the gesture recognition; and
deactivating the gesture recognition when the checking determines that the voice dialog has been concluded (Fig.4).


As to claims 18-19, Ito teaches a motor vehicle comprising the multimodal dialog machine (Figs.1-10).

Claims 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagaki et al. (US 2002/0181773) in view of Ito et al. (US 7,437,488) as applied above and further in view of Waller et al. (US 2011/0022393). 
As to claims 8-9, Hagaki and Ito do not explicitly teach outputting an input request in response to the first input and second input. However, Waller teaches a multimode user interface of a driver assistance system providing a combined voice and gesture interaction with the driver, where a request, including voice, for the user input is outputted (abstract, Pars.11, 109).
The combination would be obvious to one of ordinary skill in the art before the time of applicant’s invention in order to provide notification and prompt to the user.
As to claims 10-13, Waller teaches capturing and/or processing the second input (pointing finger) of the vehicle user on a basis of the input request (Figs.1-10)
 	As to claims 14-16, Waller teaches where the driver selects from the displayed options using his finger (Figs.7-8, 11).
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/Primary Examiner, Art Unit 2657